DETAILED ACTION
Notice of New Examiner
It is initially noted that the instant application has been docketed to a new Examiner. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2022 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. (JPH 11-124654, machine translation provided, Araya), as evidenced by Saito et al. (WO 2016/067514, relying on US 2017/0306436 as an English equivalent, Saito).  
Regarding Claim 1, Araya teaches a steel sheet with an overlapping composition to that which is instantly claim, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Araya
C
0.010-0.050%
0.030-0.1%1
Si
0-0.04%
0-0.10%1
Mn
0.10-0.40%
0.3-1.5%1
P
0-0.02%
0-0.04%1
S
0-0.020%
0-0.01%1
Al
0.030-0.100%
0.01-0.1%1
N
0.0005-0.0030%
0-0.0030%1
B
0.0005-0.0030%
0.0002-0.01%2
Fe and Impurities
Balance
Balance1

1Claim 1
2Claim 2

Araya does not explicitly teach that the steel sheet satisfies expression (1), or the claimed tensile strength, elongation, yield elongation, or Δr value. 
The examiner submits however that it would be reasonably expected that these properties would be inherently present in Araya, absent concrete evidence to the contrary, because Araya teaches a substantially identical composition and method of making the steel sheet (shown below; and overlapping/abutting ranges are prima facie obvious. Id.), and the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 
Instant Application (Claim 3) – Method Steps
Araya – Method Steps (Paragraphs [0031]-[0039])
Slab Heating at 1100°C or higher
Slab Heating at 1050-1300°C 
Hot Rolling at Finishing temperature of 820-920°C
Hot Rolling at Finishing temperature of 800-1000°C
Coiling at 600-700°C
Coiling at 500-750°C 
Pickling
Pickling
Cold Rolling at 85% or more reduction ratio
Cold Rolling at 75% or more reduction ratio
Annealing at 650-750°C
Annealing at 720°C or lower
Rolling with a 5-20% reduction ratio
Rolling with a 1-10% reduction ratio


Regarding Claim 2, Araya teaches all of the limitations of the steel sheet of Claim 1. Araya further teaches a coating on the steel sheet, comprising a resin coating resulting in a laminated steel sheet (Paragraph [0051]). Araya does not explicitly teach a specific thickness of said coating, however the examiner notes that it would be reasonable to presume said coating would be 10-50μm in thickness. The examiner notes Saito, cites Japanese Patent Nos. 3140929 and 2937788 in background (Paragraphs [0005]-[0006]), which teach resin coatings on steel sheets similar to that of Araya and feature a thickness of 10-50μm (Paragraphs [0005]-[0006]). Therefore, since Araya references such teachings as relevant prior art the examiner submits a coating thickness in the organic coating of Saito of 10-50μm is reasonably expected to be present, though not expressly stated, and that thickness overlaps the present range (5-40μm) and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3-4 of copending Application No. 16/495,991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1 and 7, the reference application teaches a steel sheet with an overlapping composition and physical properties to that which is instantly claim, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Reference Application – Claim 1
C
0.010-0.050%
0.010-0.030%1
Si
0-0.04%
0-0.04%1
Mn
0.10-0.40%
0.10-0.40%1
P
0-0.02%
0-0.02%1
S
0-0.020%
0-0.02%1
Al
0.030-0.100%
0.030-0.100%1
N
0.0005-0.0030%
0.0005-0.0030%1
B
0.0005-0.0030%
0.0001-0.0030%1
[N as BN]/[N]
>0.5
>0.5
Fe and Impurities
Balance
Balance1



Physical Property
Instant Claim 1
Reference Application
Tensile Strength (MPa)
420-540
280-420 (non-inclusive)*
Elongation
5% or more
Not Explicitly Claimed
Yield Elongation
3% or less
3% or less
Δr
-0.30 to 0.20
-0.50 to 0.10

*The range of the reference application abuts the present range


The reference application does not explicitly teach the instantly claimed elongation. The examiner submits however that it would be reasonably expected that these properties would be inherently present in the reference application, absent concrete evidence to the contrary, because the reference application teaches a substantially identical composition and method of making the steel sheet (shown below; and overlapping/abutting ranges are prima facie obvious. Id.), and the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 
Instant Application (Claim 3) – Method Steps
Reference Application (Claim 4) – Method Steps
Slab Heating at 1100°C or higher
Slab Heating at 1130°C or higher
Hot Rolling at Finishing temperature of 820-920°C
Hot Rolling at Finishing temperature of 820-920°C
Coiling at 600-700°C
Coiling at 600-700°C 
Pickling
Pickling
Cold Rolling at 85% or more reduction ratio
Cold Rolling at 85% or more reduction ratio
Annealing at 650-750°C
Annealing at 650-750°C


Regarding Claim 2, the reference application teaches all of the limitations of the steel sheet of Claim 1. The reference application further teaches a film laminated layer having a thickness of 5-40μm on one or both sides of the steel sheet (Claim 3). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendments to the claims, the previously applied objections and 35 U.S.C. 112 rejections have been withdrawn. 
In view of the submission of the translation of the Foreign Priority Documents and Declaration under 37 CFR 1.130, the previously applied rejection under 35 U.S.C. 103 in view of Saito have been withdrawn.
Applicant submitted arguments that the rejections under Araya as evidenced by Saito should be withdrawn since Saito is not a valid prior art reference. This arguments is not found to be persuasive. 
The rejection is based on the teachings of Araya, which is proper prior art. Saito, in this rejection, is merely provided by the Examiner as an evidentiary reference. The evidentiary reference need not quality as prior art since it is not the actual basis of the rejection. As set forth in the previous Office Action and above, the teaching of Araya would be expected to meet, on its own, each and every claimed limitation of the instant claims. Saito was provided merely as support for this position. 
Applicant has failed to provide arguments rebutting this position. Therefore, Applicant’s arguments that this rejection should be withdrawn since Saito is not proper prior art is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784